      Case 1:17-cr-00618-RA Document 308 Filed 07/10/20 Page 1 of 3




                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 7/10/2020


 UNITED STATES OF AMERICA,
                                                               No. 17-cr-618 (RA)
                       v.
                                                                     ORDER
 ESTEBAN AYALA,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

       On June 26, 2020, the Court received Defendant Esteban Ayala’s pro se letter,

dated June 11, 2020, requesting that the Court “‘[m]odify’ [Mr. Ayala’s] sentencing in such

a manner that would allow [him] to serve the remainder of [his] sentence on home

confinement.” Dkt. 304. at 2. Mr. Ayala’s letter attached an April 7, 2020 request to BOP

for “home confinement for the rest of [his] sentence pursuant to 18 U.S.C. § 3624(c)(2),

section 12003(b) of the CARES Act, and Attorney General Barr’s April 3, 2020

Memorandum for the Director of the Bureau of Prisons, ‘Increasing Use of Home

Confinement at Institutions Most Affected by Covid-19.’” Dkt. 304 at 6.

       “[T]he authority the CARES Act and the Attorney General have given to the BOP

to permit prisoners to finish the remainder of their sentence in home confinement” under

18 U.S.C. § 3624(c)(2) is “exclusively within the discretion of the BOP; the Court lacks

authority to order” home confinement. United States v. Ogarro, No. 18-CR-373-9 (RJS),

2020 WL 1876300, at *6 (S.D.N.Y. Apr. 14, 2020). Accordingly, the Court construed Mr.

Ayala’s pro se letter as a motion for compassionate release pursuant to 18 U.S.C. §
      Case 1:17-cr-00618-RA Document 308 Filed 07/10/20 Page 2 of 3



3582(c)(1)(A), rather than a motion for home confinement pursuant to 18 U.S.C. §

3624(c)(2). Dkt. 304. The compassionate release statute provides, in relevant part:

       The court may not modify a term of imprisonment once it has been imposed
       except that . . . the court, upon motion of the Director of the Bureau of
       Prisons, or upon motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure of the Bureau of
       Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days
       from the receipt of such a request by the warden of the defendant’s facility,
       whichever is earlier, may reduce the term of imprisonment (and may impose
       a term of probation or supervised release with or without conditions that
       does not exceed the unserved portion of the original term of imprisonment),
       after considering the factors set forth in [18 U.S.C. § 3553(a)] to the extent
       that they are applicable, if it finds that extraordinary and compelling reasons
       warrant such a reduction.

U.S.C. § 3582(c)(1)(A)(i). In other words, a court “may not” grant a defendant’s motion

for compassionate release unless the defendant has either “fully exhausted all

administrative rights to appeal” or waited at least 30 days from the receipt of such a

request by the warden of the defendant’s facility, although some courts have waived or

excused the exhaustion requirement. See, e.g., United States v. El-Hanafi, No. 10-CR-

162 (KMW), 2020 WL 2538384 (S.D.N.Y. May 19, 2020); United States v. Scparta, No.

18-CR-578 (AJN), 2020 WL 1910481 (S.D.N.Y. Apr. 20, 2020); United States v. Russo,

No. 16-CR-441 (LJL), 2020 WL 1862294 (S.D.N.Y. Apr. 14, 2020); United States v.

Haney, No. 19-CR-541 (JSR), 2020 WL 1821988 (S.D.N.Y. Apr. 13, 2020); United

States v. Perez, No. 17-CR-513-3 (AT), 2020 WL 1546422 (S.D.N.Y. Apr. 1, 2020).

       On July 1, 2020, the Government filed a letter urging the Court to deny Mr. Ayala’s

motion because (1) he had failed to exhaust administrative remedies as mandated by 18

U.S.C. § 3582(c)(1)(A), and (2) even if he had exhausted administrative remedies, he failed

to demonstrate that extraordinary and compelling reasons and/or the factors set forth under

18 U.S.C. § 3553(a) warrant his release. Dkt. 305. The Court directed the Government to

                                             2
      Case 1:17-cr-00618-RA Document 308 Filed 07/10/20 Page 3 of 3



provide authority in support of its position that Mr. Ayala’s April 7, 2020 request to BOP

for home confinement does not satisfy the administrative exhaustion requirement of 18

U.S.C. § 3582(c)(1)(A). Dkt. 306. On July 8, the Government filed an additional letter

arguing that the “distinct statutory regimes make it clear that a request for release to home

confinement pursuant to 18 U.S.C. § 3624(c)(2), does not satisfy the administrative

exhaustion requirement of 18 U.S.C. § 3582(c)(1)(A).” Dkt. 307.

         No later than July 24, 2020, Mr. Ayala shall respond to the Government’s July 1

and July 8, 2020 letters. In his response, he shall state whether he has specifically filed a

request for compassionate release with BOP pursuant to 18 U.S.C. § 3582(c)(1)(A)—either

prior to filing his June 11, 2020 letter to the Court or in the intervening period, and if so,

the date on which he did so. He shall also state whether any “extraordinary and compelling

reasons” warrant compassionate release, including whether he has any underlying medical

conditions that place him at heightened risk of harm if he were to contract Covid-19. If so,

he shall supplement the record by submitting documentation of such medical conditions.

He may request to file such records under seal.

         The Government shall promptly serve a copy of this Order on Defendant, and file

an affidavit affirming such service on the docket.

SO ORDERED.

Dated:      July 10, 2020
            New York, New York



                                                   Ronnie Abrams
                                                   United States District Judge




                                              3
